McLaughlin, J. (dissenting):
The defendants agreed with Kessler & Go. that if it. would procure the acceptance in Germany of drafts drawn for the benefit of Leffler, Thiele & Co., they would pay to Kessler & Co. the amount of each draft prior to the time the same fell due, and in addition certain commissions. The drafts were to be drawn by Gabriel Fensterer, acting as the agent of Leffler, Thiele & Co. In pursuance of this agreement Kessler & Co. procured the drafts here under consideration to be accepted by Delbruck, Leo & Co. Prior to the acceptance, Delbruck, Leo & Co. agreed with Kessler & Co.— not with the defendants — to accept and pay the drafts for the account and to the debit of Kessler & Co., and it was under this arrangement that the drafts were accepted and in each instance charged to Kessler & Co.The defendants made no contract, either express or implied, with Delbruck, Leo & Co., and were not known in the transactions, so far as appears, until after Kessler & Co. became bankrupts. In each instance, as soon "as Delbruck, Leo & Co. accepted a draft, they charged the amount of it, not to the defendants, but to Kessler & Co., plus their commissions, and on receiving a remittance from them credited same in general account. When a draft was paid, Delbruck, Leo & Co. charged interest to Kessler & Co. on the amount of the acceptance and credited Kessler & Co. with interest on their remittances, and all the items were settled in general account between Delbruck, Leo & Co. and Kessler & Co. every six months. Whenever a draft was accepted, Delbruck, Leo & Co. wrote a letter to Kessler & Co. advising them that the draft had been drawn “for your account,” and that they had accepted it “to your debit for payment on account ordinario ” — that is, general account. Kessler & Co., on receiving from Delbruck,. Leo & Co. advice of an acceptance, credited it with the amount and immediately notified the defendants of the acceptance, stating the amount of the draft, the due date, and concluding with the words, “Note that the same is to be covered,” that is, paid to us, “by you 15 days before maturity.”
The correspondence and the acts of the parties prior to the failure of Kessler & Co. indicate, as it seems to me, an intention on the part of all the parties that1 Kessler & Co. alone *552should he liable to Delbruck, Leo & Co. The fact that the drafts were drawn by G-abriel Fensterer, one of the defendants, does not seem to me to be of importance because the record shows—and I do not understand that the fact is disputed — that in drawing the drafts he acted not for the defendants, but as the agent of Leffler, Thiele & Co. Nor does the fact that the defendants in their letter to Kessler & Co. said they would “guarantee the payment of any drafts ” change the situation. The real question is, what did the parties intend ? Such intention must be ascertained from the correspondence, read in the light of what they did. (Heryford v. Davis, 102 U. S. 235; quoted with approval in People v. Gluck, 188 N. Y. 167; Hargraves Mills v. Gordon, 137 App. Div. 695; affd., 203 N. Y. 568.) When thus ascertained, it seems to me to show that Delbruck, Leo & Co. was to accept the drafts drawn solely on Kessler & Co.’s credit, and not upon the credit of the defendants or Leffler, Thiele & Co., or, in the case of the other draft, of the Block Light Company. If this were the intention, then Delbruck, Leo & Co. had a claim against the bankrupt’s estate, and it, in turn, had a claim against the defendants. The defendants could not' satisfy that claim by paying the samé to Delbruck, Leo & Co. To hold- otherwise is to permit Delbruck, Leo & Co. to get its pay in full, while the other creditors will receive only such dividend as the bankrupt’s estate may yield. Defendants could not extinguish an indebtedness to the bankrupt by paying the amount of it to one of the latter’s creditors to whom they weré in no way obligated. Such payment would constitute a preference under the statute. (30 U. S. Stat. at Large, 562, § 60, as amd. by 32 id. 799, § 13; Newport Bank v. Herkimer Bank, 225 U. S. 178; Matter of Sanderson, 149 Fed. Rep. 273; Western Tie & Timber Co. v. Brown, 129 id. 728.)
For these reasons I am unable to concur in the prevailing opinion. I am of the opinion that the exceptions should be sustained and a new trial ordered.
Exceptions overruled and judgment ordered for defendants pu the verdict, with costs. Order to be settled on nontn